Exhibit 10.4
Cigna Corporation


Cigna Stock Unit Plan: Restricted Stock Unit Grant Agreement


Cigna Corporation (“Cigna”) has granted you the number of restricted stock units
of Cigna set forth below in this Restricted Stock Unit Grant Agreement
(“Restricted Stock Unit Grant” or “Grant”) under the Cigna Stock Unit Plan
(“Plan”). The date of your Restricted Stock Unit Grant (“Grant Date”) and the
dates on which your Grant is scheduled to vest (“Vesting Dates”) are also
indicated below. The award is subject to the provisions of the Plan and the
Terms and Conditions below.

The award of Units pursuant to this Restricted Stock Unit Grant is expressly
conditioned on your acceptance of the terms and conditions of this Grant and of
the attached Confidentiality, Non-Competition and Non-Solicitation Agreement
(the “Covenant Agreement”). You should carefully read all the terms and
conditions of this Restricted Stock Unit Grant and the attached Covenant
Agreement and be sure you understand what they say and what your
responsibilities and obligations are before you click on the ACCEPT button to
acknowledge and agree to this Grant.

If you are not willing to agree to all of the Grant and Covenant Agreement terms
and conditions, do not accept the Grant and do not click the ACCEPT button for
the Restricted Stock Unit Grant Acknowledgment and Agreement. If you do not
accept the Grant, you will not receive the benefits of the Grant.

If you do click on the ACCEPT button, you are accepting and agreeing to all of
the terms and conditions of this Restricted Stock Unit Grant and the Covenant
Agreement, which include, among other things, restrictive covenants such as
non-competition, customer and employee non-solicitation and non-disclosure
provisions and litigation cooperation and intellectual property assignment and
assistance provisions.


Participant:
Grant Type:
Plan Name: Cigna Stock Unit Plan


Grant Date:
Total Granted:
Grant Price: (USD)


Vesting Schedule

Units GrantedVesting Date



In addition to this Restricted Stock Unit Grant and the attached Covenant
Agreement, you should also read the Plan Document and Key Contacts and Reference
Materials document (attached to the Plan) and indicate that you have done so and
agree to the terms of all documents attached to this Grant by checking the
appropriate box in the online grant acceptance process. The Key Contacts and
Reference Materials document contains information on how to get important stock
award information (such as the Plan Prospectus, Tax Considerations and Cigna's
Securities Transactions and Insider Trading Policy) and whom to contact if you
have questions.





--------------------------------------------------------------------------------



Please be aware that the Cigna Securities Transactions and Insider Trading
Policy places restrictions on your transactions in Cigna securities and requires
certain Cigna employees to obtain advance permission from the Corporate
Secretary before executing transactions in Cigna securities.


If you have questions about your award, please contact Cigna Shareholder
Services by email at shareholderservices@cigna.com or by phone at
215.761.3516.Important Notice: Restricted Stock Unit Grant and Covenant
Agreement Acknowledgment and Agreement


By clicking on the ACCEPT button, I:
Acknowledge and represent to Cigna that I have:
1. received the Restricted Stock Unit Grant and the Covenant Agreement;
2. read and understand their terms and conditions, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions; and
3. received answers to any questions I had about the Grant and the Covenant
Agreement and their terms and conditions, including the restrictive covenants.
Scroll down for the TERMS AND CONDITIONS of the Restricted Stock Unit Grant.
TERMS AND CONDITIONS OF YOUR [Year]
2



--------------------------------------------------------------------------------



        RESTRICTED STOCK UNIT GRANT -- GLOBAL


These Terms and Conditions are an important part of your grant of Restricted
Stock Units from Cigna Corporation (Cigna). The terms of your Restricted Stock
Unit grant are in: (a) the electronic Restricted Stock Unit Grant Agreement
above, (b) these Terms and Conditions (including the Addendum), (c) the Covenant
Agreement and (d) the Cigna Stock Unit Plan (Plan).
Certain words in this document with first letters capitalized are defined in the
Restricted Stock Unit Grant Agreement above, these Terms and Conditions or
Article 2 of the Plan. For purposes of these Terms and Conditions, “Employer”
means Cigna or a Subsidiary that employs you on the applicable date. This grant
is void if you are not an employee of Cigna or a Subsidiary (a Cigna company) on
the Grant Date.


1. Restricted Stock Units; Restrictions
Each Restricted Stock Unit (Unit) is a conditional right to receive:
(a)  One share of Cigna Common Stock (Share); and
(b)  One associated Dividend Equivalent Right (described in Section 4.2 of the
Plan and paragraph 4 below).
Units are subject to certain Restrictions from the grant date until the
applicable Payment Date described in paragraph 3. The Restrictions are:
(c)  You cannot sell or transfer the Units to anyone; and
(d)  Unless an early vesting exception applies (described in paragraph 3), you
will forfeit (lose your right to) your unvested Units and all related rights
(including the right to Dividend Equivalent payments) immediately upon your
Termination of Employment.
Sections 4.3 and 4.6 of the Plan describe these Restrictions in more detail. In
addition to these Restrictions, you must also comply with all the terms and
conditions of this grant and the Covenant Agreement


2. Vesting
(a) Except as described in paragraph 2(b) and subject to paragraph 2(c), the
Restrictions on the Units will end (your Units will vest) on the applicable
Payment Date described in paragraph 3, but only if you remain continuously
employed by a Cigna company until the applicable Payment Date and comply with
all the terms and conditions of this grant and the Covenant Agreement.
(b) Notwithstanding paragraph 2(a) and subject to paragraph 2(c), if your
Termination of Employment is before an applicable Payment Date:
        (1) Your Units will vest upon your Termination of Employment if it is
Upon a Change of Control or due to your death or Disability; and
        (2) Your Units may vest upon your Termination of Employment if it is due
to your Early Retirement or Retirement and if the Committee or its designee
(including Cigna’s senior human resources officer) approves the early vesting
before your Termination of Employment. If you want to be considered for early
vesting when you retire, you must ask your manager or human resources
representative far enough in advance of your retirement so there is time to
process your request.
Whether there is a Termination Upon a Change of Control for purposes of this
Restricted Stock Unit grant is determined by reference to a Change of Control
(as defined in the Plan) of the entity issuing this grant (Cigna Corporation)
and not by reference to a Change of Control of any predecessor entity of Cigna
Corporation.
3



--------------------------------------------------------------------------------



(c) You must comply in all respects with the terms and conditions of this grant
and the Covenant Agreement, including those contained in the Addendum.


(d) If you are resident or employed in a country that is a member of the
European Union, the grant of the Units, these Terms and Conditions and the
Covenant Agreement are intended to comply with the age discrimination provisions
of the EU Equal Treatment Framework Directive, as implemented into local law
(the “Age Discrimination Rules”). To the extent a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions and the
Covenant Agreement is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, Cigna, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.


3. Payment
(a) You have [ ] separate Payment Dates under this grant because the Units will
vest in [ ] stages: [ ] on the [ ] anniversary of the Grant Date; [ ] on the [ ]
anniversary of the Grant Date; and [ ] on the [ ] anniversary of the Grant Date.
(b) Any Units that vest on account of your death will be paid during the 90 day
period immediately following your death to your surviving spouse or, if you have
no surviving spouse when you die, to your estate unless otherwise provided under
applicable law.
(c) For each Unit that vests, Cigna will make payment by issuing one Share as of
the applicable Payment Date. Until the Shares are issued to you, you will not be
a Cigna shareholder, not have the right to vote the Shares, and not receive
actual dividends.


4. Dividend Equivalent Rights 
(a) Subject to the forfeiture provisions of this paragraph, your right to
receive payments for Dividend Equivalent Rights associated with a Unit will vest
on the scheduled Payment Date for the Unit described in paragraph 3 (Scheduled
Payment Date). If you forfeit a Unit, you will forfeit the right to any Dividend
Equivalent Rights payments associated with the Unit. You will also forfeit the
right to any Dividend Equivalent Rights payments associated with a Unit if:
        (1) you have a Termination of Employment before the Scheduled Payment
Date for the Unit (even if the Unit vests under paragraph 2);
        (2) the Scheduled Payment Date for the Unit occurs before the Unit vests
(because vesting is delayed); or
        (3) you are on a leave of absence when the Unit vests.
(b) Cigna or a Subsidiary will make a lump sum cash payment to you for vested
Dividend Equivalent Rights within 70 days after the Scheduled Payment Date. The
payment will equal (1) the number of Dividend Equivalent Rights that vested on
the Scheduled Payment Date multiplied by (2) the amount of any dividends
declared by Cigna's Board and paid on one Share as to any dividend record dates
that occur between the date of grant and the Scheduled Payment Date. No interest
will be paid on any Dividend Equivalent Rights payments. The payments, less
applicable taxes withheld, may be included in your regular paycheck or direct
deposit.


5. Tax Withholding
(a) Section 8.4 of the Plan shall apply to any Tax-Related Items (as defined
below) pertaining to the Units, the Shares issued in settlement of the Units or
any Dividend Equivalent Rights that Cigna and/or your Employer are required to
withhold under applicable local law. Upon the vesting or
4



--------------------------------------------------------------------------------



payment of any Unit or part of a Unit, Cigna reserves the right to satisfy any
liability for Tax-Related Items by withholding enough newly-issued Shares to
cover all or part of the applicable liability for Tax-Related Items.


(b) Regardless of any action Cigna and/or your Employer take with respect to any
or all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related withholding (Tax-Related Items), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility. Cigna and/or your Employer:


(1)Make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units (including the
grant of the Units, the vesting of the Units, the payment of the Units the
subsequent sale of any Shares acquired pursuant to the Units, and the receipt of
any dividends or dividend equivalents);


(2)Do not commit to structure the terms of the grant or any aspect of the Units
to reduce or eliminate your liability for Tax-Related Items; and


(3)May be required to withhold or account for Tax-Related Items in more than one
jurisdiction if you are subject to Tax-Related Items in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event.


If your country of residence (and/or your country of employment, if different)
requires withholding of Tax-Related Items, Cigna shall satisfy any applicable
withholding obligation as described in paragraph 5(a). In the event that
withholding in Shares is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to Cigna or your Employer, your
Employer may withhold Tax-Related Items required to be withheld in cash from
your regular salary and/or wages, or other amounts payable to you. By accepting
the Units, you expressly consent to the withholding of applicable Tax-Related
Items as provided for hereunder. You agree to pay Cigna or your Employer any
amount of Tax-Related Items that Cigna or your Employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means described above. All other Tax-Related Items
related to the Units and any Shares acquired pursuant to the Units are your sole
responsibility.


6. Book-Entry Shares; Sale of Shares
(a) Upon payment of the Shares as described in paragraph 2, Cigna (or a
custodian appointed by Cigna) will hold your Shares in book-entry form in a
Stock Account. That is, a record of your Share ownership will be kept
electronically.
(b) You may generally sell or transfer the Shares at any time, but your right to
sell the Shares may be limited by Cigna. This right is subject to the terms of
Cigna's Securities Transactions and Insider Trading Policy, and Cigna reserves
the right, for any reason at any time, to suspend or delay action on any request
you make to sell the Shares.


7. Conditions of Grant
(a) By accepting the grant, you are agreeing:
        (1)  to the Inventions provision in paragraph 7(b);
        (2) to the restrictions contained in the attached Covenant Agreement and
in paragraph 7(c)(2) below (such restrictions collectively, the “Promises”);
5



--------------------------------------------------------------------------------



        (3) to notify Cigna if you accept an offer to perform services for any
individual or entity while you are subject to the non-competition Promise under
the Covenant Agreement. Such notice shall be provided by email to Cigna
Shareholder Services (shareholderservices@Cigna.com) within 10 days of your
acceptance of the offer and shall identify the individual or entity and your
anticipated start date;
        (4) to disclose the terms of the Promises (including, without limitation
the Promises related to non-solicitation and non-competition) and the
consequences of a Violation (as defined below) to any individual or entity for
whom you perform services during the 12 month period immediately following your
Termination of Employment; and
        (5) not to engage in any activity that would constitute a Violation (as
defined below). 
        You understand and agree that the conditions of the grant set forth in
this paragraph 7(a) are a material part of the inducement for Cigna's granting
you the Units and essential pre-conditions to your eligibility to exercise any
rights associated with the grant and retain any benefit from the vesting of the
Units and issuance of the Shares.
The award of Units pursuant to this Restricted Stock Unit Grant is expressly
conditioned on your acceptance of the terms and conditions of this Grant and of
the attached Covenant Agreement. If you decide to accept this Restricted Stock
Unit Grant, you are accepting and agreeing to all of the terms and conditions of
this Grant and of the attached Covenant Agreement, which include, among other
things, restrictive covenants such as non-competition, customer and employee
non-solicitation and non-disclosure provisions and litigation cooperation and
intellectual property assignment and assistance provisions.
        You should review the terms of this Grant and the Covenant Agreement
carefully to ensure that you understand what they say and what your
responsibilities and obligations are before you click on the accept button to
acknowledge and agree to this Grant.
(b)  Inventions
        (1) You hereby assign and promise to assign to Cigna companies or their
designee, all your right, title, and interest in and to any and all current and
future Inventions. You acknowledge that all original works of authorship which
you make (whether alone or jointly with others) within the scope of your Cigna
company employment and which are protectable by copyright are “works made for
hire,” as defined in the United States Copyright Act.
        (2) You agree to (i) maintain and make available adequate current
records, including electronic records, notes, sketches and drawings, of all
Inventions you make, and (ii) disclose such Inventions in writing upon request.
These records will remain the property of Cigna companies.
        (3) If in the course of your Cigna company employment, you incorporate a
Prior Invention into any Cigna company work product, you grant Cigna companies a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to use the
Prior Invention as part of or in connection with the work product. Within 45
days after the date of this grant, you agree to notify Cigna Shareholder
Services (shareholderservices@Cigna.com) of any Prior Inventions that you are
not assigning under this paragraph 7(b).
        (4) “Inventions” means any and all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets,
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you have or
will solely or jointly conceive, develop, reduce to practice, or fix during your
Cigna company employment.
6



--------------------------------------------------------------------------------



        (5) “Prior Inventions” means all inventions, original works of
authorship, developments, concepts, sales methods, improvements, trade secrets
or similar intellectual property, whether or not patentable or registrable under
copyright or similar laws, that relate to any Cigna company’s current or
proposed business, work products or research and development which you
conceived, developed, reduced to practice or fixed before your Cigna company
employment and which belong to you.
(c) Violation
        You will engage in a “Violation” if, directly or indirectly, you engage
in any willful misconduct as described in paragraph 7(c)(1) below or you break
any of the Promises.
(1) Willful Misconduct:
(A) You have a Termination of Employment initiated by a Cigna company because
you engaged in conduct that constitutes a gross violation of Cigna's Code of
Ethics and Principles of Conduct or other employment policies.
(B) You do anything else while an employee of any Cigna company that is not
discovered by the company until after your Termination of Employment and that
would, if you had still been employed at the time of the discovery, be reason
for your Termination of Employment for willful misconduct, as described above.
(2) Promise to Assist with Patent and Copyright Registrations:
(A) You Promise that, during your Cigna company employment and after your
Termination of Employment, you will assist Cigna companies, should they request
and at Cigna's expense, to secure their rights (including any copyrights,
patents, trademarks or other intellectual property rights) in or relating to the
Inventions in any and all countries, including by:
(i)disclosing to Cigna companies all pertinent information and data; and
(ii)executing all applications, assignments or other instruments necessary to
apply for and obtain these rights and assign them to Cigna companies.
(d) (1) If you were an Executive Officer (subject to the requirements of Section
16(a) of the Exchange Act) at any time during the 24-month period before the
date of a Violation of the Covenant Agreement, the People Resources Committee
will have the sole discretion to waive your obligation to make all or any part
of the Payment (described in paragraph 8) and to impose conditions on any
waiver.
(2) Otherwise, Cigna's Senior Human Resources Officer, or his or her designee,
will have the sole discretion to waive your obligation to make all or any part
of the Payment and to impose conditions on any waiver.
(3) Determinations of the People Resources Committee, Cigna's Senior Human
Resources Officer, or his or her designee, will be final and binding on all
parties.


8. Consequences of a Violation: Payment to Cigna
Important: This paragraph 8 is not Cigna's only remedy for a Violation. Cigna
may seek any additional legal or equitable remedy, including as described in the
Covenant Agreement.
(a) If you engage in any Violation at any time:
        (1) You will immediately forfeit all unvested Units; and
        (2) No payment will be made for any Units that have vested under
paragraph 2(b) if a Violation occurs before the applicable Payment Date.
7



--------------------------------------------------------------------------------



(b) You must immediately make the Payment described in paragraph 8(c) to Cigna
in the manner described in paragraph 8(d) if:
(1) You engage in a Violation of the non-competition or non-solicitation
restrictions of the Covenant Agreement; or
(2) You engage in a Violation described in paragraph 7(c)(1) (willful
misconduct), or any other Violation (e.g. you disclose Cigna company
Confidential Information in violation of the Covenant Agreement) at any time.
(c) “Payment” is the value you realize from any Units that are paid under
paragraph 3 during the 12-month period ending on (and including) the date of
your Termination of Employment. The Payment will equal:
(1) The number of Units that are paid during that 12-month period;
         multiplied by
(2) The Fair Market Value of the Shares issued on the Payment Date for those
Units;
         plus
(3) The total amount of all Dividend Equivalent Right and actual dividends, if
any, paid to you on those Units or Shares through the date of the Payment
described in paragraph 8(d).
(d) Cigna will recover the Payment from you by any means permitted by applicable
law, at the sole discretion of Cigna management, including but not limited to
any or all of the following methods:
(1) If you have any Shares in a Stock Account or in any other account in
book-entry form when a Violation occurs, Cigna will take back from you the whole
number of Shares that has a total Fair Market Value as of the date of the
Violation up to, but not more than, the Payment amount.
(2) Cigna will, to the extent permitted by applicable law, reduce:
(A) The amount of any payments that any Cigna company owes you for any reason
(including without limit any payments owed to you under any nonqualified
retirement, deferred compensation or other plan or arrangement) by
(B) The Payment amount.
        This reduction will not occur until the date a future payment to you is
due.
(3) Cigna will send you a written notice and demand for all or part of any
Payment amount. Within 30 days after you receive that notice and demand, you
must make the Payment to Cigna.


9. Consequences of a Violation: Designation of Cigna as Agent and
Attorney-in-Fact for Inventions
You agree that:
(a) If Cigna Companies are unable to obtain your signature on any instruments
needed to secure their rights in or relating to the Inventions pursuant to
paragraph 7(c)(2)(A); then
(b) You hereby appoint Cigna companies and their duly authorized officers as
your agents and attorneys in fact to act for and on your behalf to execute and
file any documents and take other actions as may be necessary for Cigna
companies to secure those rights. You agree to execute documents and take other
actions as may be necessary under local law to effectuate this appointment.
8



--------------------------------------------------------------------------------



10. Agreeing to Assume Risks
Cigna, its stock plan administrator and its transfer agent will try to process
your stock transaction requests in a timely manner; however, Cigna makes no
promises or guarantees to you relating to the market price of the Shares or to
the time it may take to act on your request to sell the Shares. By accepting
this Restricted Stock Unit grant:
(a) You acknowledge that the action you request may not be completed until
several days after you submit it.
(b) You agree to assume the risks, including the risk that the market price of
the Shares may change, related to delays described in paragraph 10(a) between
the time you ask for any Shares to be sold and the time your Shares are actually
sold.
11. Applicable Law
You understand and agree that, except as otherwise provided in the Covenant
Agreement, the terms and conditions of this Restricted Stock Unit Grant and all
determinations made under the Restricted Stock Unit Grant Agreement, the Plan,
and these Terms and Conditions will be interpreted under the laws of the State
of Delaware, without regard to its conflict of laws rule.
For the avoidance of doubt, the terms and conditions of the Covenant Agreement
and all determinations made under the Covenant Agreement will be interpreted
under applicable law as set forth in the Covenant Agreement.
12. Arbitration
Except as otherwise provided in the Covenant Agreement, if you have an agreement
with Cigna to arbitrate employment related disputes, you agree to resolve any
disputes relating to this Restricted Stock Unit Grant through arbitration.
13. Discretionary Nature of Grant; No Vested Rights


You acknowledge and agree that:


(a)  The Plan is established voluntarily by Cigna and is discretionary in nature
and may be amended, cancelled, or terminated by Cigna, in its sole discretion,
at any time;


(b) The grant of the Units under the Plan is a voluntary one-time benefit and
does not create any contractual or other right to receive a future grant of
Units or future benefits in lieu of Units.


(c) Future grants, if any, will be at the sole discretion of Cigna, including,
but not limited to, the form and timing of any grant, the number of Units
granted and the vesting provisions.


(d)  Any amendment, modification or termination of the Plan shall not constitute
a change or impairment of the terms and conditions of your employment with your
Employer.


(e) The future value of the Units is unknown, indeterminable, and cannot be
predicted with certainty.


(f)  No claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from your Termination of Employment or by your
Violation of any of the terms and conditions of the Covenant Agreement (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or rendering services
or the terms of your employment agreement, if any), and in consideration of the
grant of the Units to which you are otherwise not entitled, you irrevocably
agree never to institute any claim against your Employer, Cigna or any other
Subsidiary or Affiliate, waive your
9



--------------------------------------------------------------------------------



ability, if any, to bring any such claim, and releases your Employer, Cigna and
any other Subsidiary or Affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim.


(g) Neither your Employer, Cigna nor any other Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Units or of any
amounts due to you pursuant to the Units.


(h) The grant of the Units shall not create any employment relationship with
Cigna or any of its Subsidiaries or Affiliates. Further, the grant of the Units
shall not confer upon you any right of continued employment with your Employer
nor limit in any way the right of your Employer to terminate your employment at
any time.


14. Termination Indemnities


Your participation in the Plan is voluntary. The value of the Units and any
other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the Units, is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, holiday pay,
pension or retirement benefits or similar payments.


15. Compliance


As a condition of the grant of the Units, you agree to:


(a) Repatriate all payments attributable to the Units in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different);


(b) Take any and all actions, and consent to any and all actions taken by Cigna
and/or its Subsidiaries, as may be required to allow Cigna and/or its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different); and


(c) Take any and all actions that may be required to comply with your personal
legal and tax obligations under local laws, rules and regulations in your
country of residence (and country of employment, if different).


16. No Public Offering of Securities


The grant of the Units is not intended to be a public offering of securities in
your country of residence (and country of employment, if different). Cigna has
not submitted any registration statement, prospectus or other filings with the
local securities authorities (unless otherwise required under local law).


17. Insider Trading Laws


By participating in the Plan, you expressly agree to comply with Cigna's
Securities Transactions and Insider Trading Policy and any other of its policies
regarding insider trading or personal account dealing applicable to you.
Further, you expressly acknowledge and agree that, depending on your country of
10



--------------------------------------------------------------------------------



residence or your broker’s, or where the Shares are listed, you may be subject
to insider trading restrictions and/or market above laws which may affect your
ability to accept, acquire, sell or otherwise dispose of the Shares, rights to
the Shares (e.g., the Units) or rights linked to the value of the Shares, during
such times you are considered to have, “inside information” or similar types of
information regarding Cigna as defined by the laws or regulations in the
applicable country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possessed such
information. Furthermore, you may be prohibited from (a) disclosing such
information to any third party (other than on a “need to know” basis) and (b)
“tipping” third parties or causing them otherwise to buy or sell securities
(including other employees of Cigna or any of its Subsidiaries or Affiliates).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Cigna
policies. You expressly acknowledge and agree that it is your responsibility to
comply with any applicable restrictions, and you should consult your personal
advisor for additional information on any trading restrictions that may apply to
you.


18. Electronic Delivery and Acceptance


Cigna may, in its sole discretion, decide to deliver any documents related to
the Units or other awards granted to you under the Plan and the Covenant
Agreement by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by Cigna or a third party
designated by Cigna.


19. English Language


If you are resident outside of the United States, you acknowledge and agree that
it is your express intent that the Restricted Stock Unit Grant Agreement, these
Terms and Conditions, the Plan, the Covenant Agreement and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Units, be drawn up in English. If you have received these Terms and Conditions,
the Plan, the Covenant Agreement or any other documents related to the Units
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


20. Addendum


Notwithstanding any provisions of these Terms and Conditions to the contrary,
the Units shall be subject to any special terms and conditions for your country
of residence (and country of employment, if different) set forth in an addendum
to these Terms and Conditions (an “Addendum”). Further, if you transfer your
residence and/or employment to another country reflected in an Addendum to these
Terms and Conditions at the time of transfer, the special terms and conditions
for such country will apply to you to the extent Cigna determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of the award, the Plan and the
Covenant Agreement (or Cigna may establish alternative terms and conditions as
may be necessary or advisable to accommodate your transfer). In all
circumstances, any applicable Addendum shall constitute part of these Terms and
Conditions.


21. Additional Requirements


Cigna reserves the right to impose other requirements on the Units, any Shares
acquired pursuant to the Units, and your participation in the Plan, to the
extent Cigna determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local law, rules and
regulations or to facilitate the operation and administration of the award, the
Plan and the Covenant Agreement. Such
11



--------------------------------------------------------------------------------



requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.


22. Data Privacy Consent


Cigna is located at 900 Cottage Grove Road, Bloomfield, Connecticut 06002,
United States of America and grants Units under the Plan to employees of Cigna
and its Subsidiaries and Affiliates in its sole discretion. In conjunction with
Cigna's grant of the Units under the Plan and its ongoing administration of such
awards, Cigna is providing the following information about its data collection,
processing and transfer practices. In accepting the grant of the Units, you
expressly and explicitly consent to the personal data activities as described
herein.


(a) Data Collection, Processing and Usage. Cigna collects, processes and uses
your personal data, including your name, home address, email address, telephone
number, date of birth, social insurance number or other identification number,
salary, citizenship, job title, any Shares or directorships held in Cigna, and
details of all Units or any other equity compensation awards granted, canceled,
exercised, vested, or outstanding in your favor, which Cigna receives from you
or the Employer. In granting the Units under the Plan, Cigna will collect your
personal data for purposes of allocating Shares and implementing, administering
and managing the Plan and the terms and conditions of the Covenant Agreement.
Cigna's legal basis for the collection, processing and usage of your personal
data is your consent.
(b) Stock Plan Administration Service Provider. Cigna transfers your personal
data to Fidelity Stock Plan Services, LLC, an independent service provider based
in the United States, which assists Cigna with the implementation,
administration and management of the Plan (the “Stock Plan Administrator”). In
the future, Cigna may select a different Stock Plan Administrator and share your
personal data with another company that serves in a similar manner. The Stock
Plan Administrator will open / maintain an account for you to receive and trade
Shares acquired under the Plan.
(c) International Data Transfers. Cigna and the Stock Plan Administrator are
based in the United States. You should note that your country of residence may
have enacted data privacy laws that are different from the United States.
Cigna's legal basis for the transfer of your personal data to the United States
is your consent.
(d) Voluntariness and Consequences of Consent Denial or Withdrawal. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or withdraw your consent at any time. If you do not consent, or if you
later withdraw your consent, you may be unable to participate in the Plan. This
would not affect your existing employment or salary; instead, you merely may
forfeit the opportunities associated with the Plan.
(e) Data Subjects Rights. You may have a number of rights under the data privacy
laws in your country of residence. For example, your rights may include the
right to (i) request access or copies of personal data Cigna processes, (ii)
request rectification of incorrect data, (iii) request deletion of data, (iv)
place restrictions on processing, (v) lodge complaints with competent
authorities in your country of residence, and/or (vi) request a list with the
names and addresses of any potential recipients of your personal data. To
receive clarification regarding your rights or to exercise your rights, you
should contact your local human resources department.
23. Acceptance
If you disagree with any of these Terms and Conditions or the terms and
conditions of the Covenant Agreement, YOU MUST NOT ACCEPT THE RESTRICTED STOCK
UNIT GRANT.
12



--------------------------------------------------------------------------------



If you sign the Restricted Stock Unit Grant or the Covenant Agreement, or
acknowledge your acceptance electronically or otherwise, you will be:
(a)  Agreeing to all the terms and conditions of the Restricted Stock Unit grant
and of the Covenant Agreement, including the Inventions provision in paragraph
7(b) and all of the Promises;
(b)  Warranting and representing to Cigna that you are, and will remain, in full
compliance with all applicable terms and conditions;
(c)  Authorizing Cigna to recover the Payment described in paragraph 8 and to
seek any other available remedy pursuant to the Covenant Agreement if you engage
in a Violation; and


(d) Appointing Cigna as your agent and attorney-in-fact to secure rights with
respect to Inventions if unable to obtain your signature as described in
paragraph 9.




[Year] Global RSU Agreement including Terms and Conditions


13

